May 27, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: SMSA Gainesville Acquisition Corp. Item 4.01 Form 8-K Filed May 9, 2014 Item 4.01 Form 8-K/A Filed May 15, 2014 Response Letter Filed May 15, 2014 File No. 000-53803 Ladies and Gentlemen: In response to your comment letter of May 19, 2014, the Company hereby makes the following acknowledgements: 1. The Company is responsible for the adequacy and accuracy of the disclosure in its Form 8-K/A filed with the Commission on May 15, 2014; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission. Regards, /s/ Maulik Parikh Maulik Parikh President and CEO SMSA Gainesville Acquisition Corp.
